Citation Nr: 0936800	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 50 percent since May 1, 2005, for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a skin rash, 
claimed as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for a fungus of the 
toes, claimed as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for tinnitus and 
vertigo.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1973, and was awarded a Combat Infantryman Badge for 
his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2006 and August 2006 rating decisions of 
the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
granted service connection for PTSD; assigned a temporary 100 
percent evaluation from March 15, 2005, to April 30, 2005, 
and a 50 percent evaluation beginning May 1, 2005; and denied 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure, a skin rash secondary to Agent Orange 
exposure, fungus of the toes secondary to Agent Orange 
exposure, and tinnitus and vertigo.  The Veteran disagreed 
with his evaluation for PTSD and such denials and 
subsequently perfected an appeal.   

By way of history, in a September 2008 rating decision, the 
RO assigned a temporary 100 percent evaluation for the 
Veteran's service-connected PTSD disability, from June 23, 
2008, to July 31, 2008; and assigned a 50 percent evaluation, 
effective August 1, 2008.  In a December 2008 rating 
decision, the RO amended such decision by assigning a 
temporary 100 percent evaluation for the Veteran's service-
connected PTSD disability, from June 23, 2008, to September 
29, 2008; and assigning a 50 percent evaluation, effective 
October 1, 2008.    

In May 2008, the Board remanded this claim to the RO for 
additional development, including scheduling a Board video 
conference hearing.  That development was completed and the 
case was returned to the Board for appellate review. 

Upon remand, in June 2009, the Veteran testified before the 
undersigned Veterans Law Judge via video conference.  A copy 
of the hearing transcript is of record and has been reviewed.       

The issue of entitlement to an increased initial evaluation 
in excess of 50 percent since May 1, 2005, for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On June 18, 2009, after the Veteran's appeals for 
entitlement to service connection for peripheral neuropathy 
and a vascular disability of the right leg were transferred 
to the Board, the Veteran, through his accredited 
representative, withdrew his appeals for service connection 
for peripheral neuropathy, a skin rash, and fungus of the 
toes, all claimed as secondary to Agent Orange exposure, on 
the record of his Board video conference hearing.

2.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of tinnitus 
and/or vertigo; a current diagnosis of tinnitus is not 
objectively demonstrated; and a current diagnosis of vertigo 
is not objectively demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure, filed by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a timely appeal for 
entitlement to service connection for a skin rash, claimed as 
secondary to Agent Orange exposure, filed by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a timely appeal for 
entitlement to service connection for fungus of the toes, 
claimed as secondary to Agent Orange exposure, filed by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  Tinnitus and vertigo were not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals for Peripheral Neuropathy, Skin Rash, 
and Fungus of the Toes Claims

The present appeals arise from a June 2006 rating decision, 
to which the Veteran filed a timely notice of disagreement 
(NOD), received November 2006, with the denials of service 
connection for peripheral neuropathy, a skin rash, and fungus 
of the toes, all claimed as secondary to Agent Orange 
exposure.  In May 2007, the Veteran submitted VA Form 9, 
"Appeal to Board of Veterans' Appeals" (Substantive 
Appeal), indicating he was appealing the aforementioned 
denied issues.  The appeal was certified to the Board for 
appellate review.  

During the pendency of such review, the Veteran, through his 
accredited representative, withdrew his service connection 
claims for peripheral neuropathy, a skin rash, and fungus of 
the toes, all claimed as secondary to Agent Orange exposure, 
in a June 18, 2009 Board video conference hearing before the 
undersigned Veterans Law Judge.  See June 2009 Board Video 
Hearing Transcript.  The Board construes this statement as a 
withdrawal of the aforementioned issues.

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2008).  A 
Substantive Appeal may be withdrawn either on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008)(a).  

Here, the Veteran has withdrawn the appeals of entitlement to 
service connection for peripheral neuropathy, a skin rash, 
and fungus of the toes, all claimed as secondary to Agent 
Orange exposure.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration on the 
aforementioned issues.  Accordingly, the Board does not have 
jurisdiction to review the appeals of the issue of 
entitlement to service connection for peripheral neuropathy, 
a skin rash, and fungus of the toes, all claimed as secondary 
to Agent Orange exposure; thus, these appeals are dismissed.

VA's Duties to Notify and Assist - Tinnitus and Vertigo 
Claims

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by an April 2006 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In attachments to April 2006, August 2006, August 2007, 
August 2008, October 2008, and May 2009 notice letters, the 
RO also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA and private treatment records, photos of 
the Veteran in-service, and statements submitted by and on 
behalf of the Veteran.  As noted, the Veteran was provided a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is of record and has 
been reviewed.  Further, the Veteran was provided with VA 
examinations in May 2006 to determine the extent and etiology 
of his claimed ear disease disabilities.  See May 2006 VA 
Audio Examination Report; May 2006 VA Ear Disease Examination 
Report; June 2006 Addendum to VA Ear Disease Examination 
Report.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  In fact, the Veteran indicated on numerous 
occasions that he had no additional evidence to substantiate 
his claim. See May 2007, June 2007, July 2007 "Statement in 
Support of Claim," VA Form 21-4138.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist the claimant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Tinnitus and Vertigo Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Here, the Veteran is seeking service connection for tinnitus 
and vertigo, which he maintains are a result of his noise 
exposure, such as artillery fire noise, while serving in 
Vietnam.  However, review of the record shows no diagnosis of 
tinnitus or vertigo. 

The Veteran's STRs and post-service medical records, 
including private medical treatment, are negative for 
complaints, treatment, or diagnoses of tinnitus. Although the 
Veteran complained of having tinnitus and vertigo (see May 
2005 Audiology Assessment Consult Note from San Juan VAMC; 
May 2006 VA Audio Examination report; May 2006 VA Ear Disease 
Examination Report), no diagnosis of tinnitus and/or vertigo 
was made by a medical practitioner.  There is no current 
disability, thus the first element of the service connection 
claim has not been satisfied.   

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for tinnitus and vertigo must be 
denied.

Since there is no competent evidence of record demonstrating 
a current disability of tinnitus or vertigo to meet the 
threshold question in a service connection claim, the claim 
of service connection for tinnitus and vertigo must fail.  

Further, even if current clinical diagnoses of tinnitus and 
vertigo were present, the preponderance of the evidence is 
against the Veteran's claim.  In this regard, as noted, the 
Veteran's STRs are negative for complaints, treatment, and 
diagnoses of tinnitus or vertigo.  Additionally, the first 
complaint of any tinnitus or vertigo disability is reflected 
in a May 2005 Audiology Assessment Consult Note from San Juan 
VAMC, dated approximately thirty-two years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
claimed disabilities and his service.  In fact, the claims 
file contains a negative nexus opinion.  In this regard, a 
May 2006 VA examiner opined, after reviewing and noting the 
Veteran's history and conducting a physical examination, that 
"based on no evidence of tinnitus on service records, normal 
audiograms in 1969, 1972, 2005, normal MRI of auditory canals 
in 2005, and normal audiogram on May 16, 2006, there is no 
ear , hearing condition or tinnitus related to alleged noise 
exposure during military service."  See June 2006 Addendum 
to VA Ear Disease Examination Report.
  
In sum, the Board finds that the only evidence of the claimed 
disabilities and a relationship between these disabilities 
and service is the Veteran's own statements.  While the 
Veteran is competent to describe his symptomatology (see 
Layno, 6 Vet. App. at 469), he, as a layperson, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.  

The Board concludes that tinnitus and vertigo were not 
incurred in or aggravated by service.  The benefit-of- the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); 
see also Gilbert, Vet. App. at 54.


ORDER

The appeal for entitlement to service connection for 
peripheral neuropathy, claimed as secondary to Agent Orange 
exposure, is dismissed.   
    
The appeal for entitlement to service connection for a skin 
rash, claimed as secondary to Agent Orange exposure, is 
dismissed.       

The appeal for entitlement to service connection for fungus 
of the toes, claimed as secondary to Agent Orange exposure, 
is dismissed.       

Entitlement to service connection for tinnitus and vertigo is 
denied.


REMAND

The Veteran also seeks an increased initial evaluation in 
excess of 50 percent disabling for his service-connected PTSD 
disability.  Although the Board regrets additional delay, 
further development is necessary prior to analyzing the 
claims on the merits.    

Review of the record reveals that the Veteran last underwent 
a VA examination regarding his service-connected PTSD 
disability in May 2006, and the record contains subsequent 
statements from the Veteran to the effect that his PTSD 
disability has worsened (see March 2007 "Statement in 
Support of Claim," VA Form 21-4138).  Thus, the Board finds 
that a more contemporaneous VA examination is needed in order 
to assess the current severity of the Veteran's service-
connected PTSD disability.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

Further review of the evidence of record and the Veteran's 
testimony indicates that he receives social security 
benefits.  See June 2009 Board Video Hearing Transcript.  The 
treatment records from the Social Security Administration 
(SSA) may support his increased evaluation claim for his PTSD 
disability.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete SSA records should be 
obtained and associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should obtain the 
Veteran's SSA records, and associate 
these records with the claims folder.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After completion of the above-
requested development, the Veteran should 
be afforded a VA examination to determine 
the current nature and severity level of 
his service-connected PTSD disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

Specifically, the examiner is requested 
to note all clinical manifestations of 
the Veteran's service-connected PTSD, 
and provide an opinion concerning the 
degree of occupational and social 
impairment resulting from the Veteran's 
service- connected PTSD, or, if this is 
not possible, the examiner should 
explain why it is not possible.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Upon completion of the above-
requested development, the AMC/RO should 
readjudicate the Veteran's increased 
evaluation claim for PTSD, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


